





pswaward2.gif [pswaward2.gif]


Performance Stock Unit (PSU) Award Agreement
On <<GRANT DATE>>, West Pharmaceutical Services granted <<name>> a performance
stock unit award (PSU) of <<UNITS>> PSUs based on target achievement. The award
is granted under the terms of the West 2016 Omnibus Incentive Compensation Plan
(the “Plan”).
The terms and conditions of the award follows.
Signed for and on behalf of the Company:


psuaward1.jpg [psuaward1.jpg]
Annette Favorite
Sr VP & Chief HR Officer
West Pharmaceutical Services


——————————————————————————————————————————————————


What is a performance stock unit?
A PSU represents the conditional right to receive a distribution of shares. The
number of shares you will receive depends on how well the Company’s actual
performance compares to specified performance goals at the end of the
performance period.    
What are the performance goals applicable to the PSU award?
The performance levels are based on two equally weighted performance measures.
The two measures of Company performance are:
•
Average return on invested capital - also called “ROIC” - is measured by
dividing the average of the Company’s net operating profit (without regard to
taxes) over the performance period by the average outstanding equity plus debt
over that period.

•
Compounded annual revenue growth - also called “CAGR” - is the compound annual
growth rate in net sales for the Company over the same period.



What is the performance period for this PSU award and what are the performance
targets?
The Company’s performance against the goals is measured over a three-year period
that begins January 1, 20xx and ends December 31, 20xx.
Your target PSU award presented on the first page of this agreement is the
number of shares of West Common Stock that you would receive if the Company
obtains 100% of both of the ROIC and CAGR performance targets. Additional shares
of Common Stock will be distributed under this PSU award if actual performance
exceeds the target performance level, and fewer shares of Common Stock will be
distributable if actual performance falls short of the target performance level.
No shares of Common Stock will be paid out if actual performance falls below the
threshold level described below.





--------------------------------------------------------------------------------





The following table shows the performance targets for CAGR and Average ROIC and
the corresponding PSU payouts for the 20XX-20xx performance period.
Table Removed due to Confidentiality
If actual CAGR or ROIC falls between any of the performance range percentages
above, the payout for that portion of your PSUs will be determined by applying a
mathematical formula to estimate the value based on the two nearest percentages.
What restrictive covenants apply to the receipt of this award?
This award is consideration for your services to West Pharmaceutical Services,
Inc., a corporation incorporated under the laws of the Commonwealth of
Pennsylvania in the United States of America. As consideration for receipt of
this award, to the maximum extent permitted by applicable law by accepting this
award you agree to the restrictive covenants contained below.
During the Restrictive Period, you will not, and you will not permit any of your
Affiliates, or any other Person, directly or indirectly, to:
1.
engage in competition with, or acquire a direct or indirect interest or an
option to acquire such an interest in any Person engaged in competition with,
the Company’s Business (other than an interest of not more than 5 percent of the
outstanding stock of any publicly traded company);

2.
serve as a director, officer, employee or consultant of, or furnish information
to, or otherwise facilitate the efforts of, any Person engaged in competition
with the Company’s Business;

3.
solicit, employ, interfere with or attempt to entice away from the Company any
employee who has been employed by the Company or a Subsidiary in connection with
the conduct of the Company’s Business within one year prior to such
solicitation, employment, interference or enticement; or

4.
approach, solicit or deal with in competition with the Company or any Subsidiary
any Person which at any time during the year immediately preceding the date of
your termination of employment:

a.
was a customer, client, supplier, agent or distributor of the Company or any
Subsidiary;

b.
was a customer, client, supplier, agent or distributor of the Company or any
Subsidiary with whom employees reporting to or under your direct control had
personal contact on behalf of the Company or any Subsidiary; or

c.
was a Person with whom you had regular, substantial or a series of business
dealings on behalf of the Company or any Subsidiary (whether or not a customer,
client, supplier, agent or distributor of the Company or any Subsidiary).

d.
As used in this Agreement, the capitalized terms have the meanings set forth
below:

i.
An “Affiliate” of any Person means any Person directly or indirectly
controlling, controlled by or under common control with such Person.

ii.
The “Company’s Business” means, in the relevant geographic scope for which you
had responsibility or oversight: (A) the development and manufacture of devices
to connect, interface and mix injectable drugs in all forms of drug packaging,
being conducted by the Company and its Affiliates; (B) the development,
manufacture and sale of stoppers, closures, containers, medical devices and
medical device components and assemblies made from elastomer, metal and plastic
for the healthcare and consumer products industries being carried on by the
Company and its Affiliates; and (C) any other business conducted by the






--------------------------------------------------------------------------------





Company or any Affiliate of the Company during the Restrictive Period in which
you have been actively involved while an employee of the Company or any such
Affiliate. In addition to the foregoing, and not as a limitation, employment by
or rendering services to any of the following entities, or their Affiliates,
will be deemed to be competitive: Specific names omitted.
iii. “Person” means an individual, a corporation, a partnership, an association,
a trust or other entity or organization.
iv. “Restrictive Period” means the entirety of the term of your employment with
the Company and its affiliates plus a period of one year following your
termination for any reason.
v. “Subsidiary” has the meaning ascribed to the term by section 425(f) of the
United States Internal Revenue Code of 1986, as amended (the “Code”).
The Company represents, and you agree that you would not have received this
award without agreeing to the foregoing restrictive covenants. You further agree
that a breach of the covenants contained in this Agreement will cause the
Company and its Affiliates immediate and irreparable harm for which the
Company’s remedies at law (such as money damages) will be inadequate. The
Company shall have the right, in addition to any other rights it may have, to
obtain an injunction to restrain any breach or threatened breach of such
agreements. You also agree that the Company may contact any Person with or for
whom you work after your employment by the Company ends and may send that Person
a copy of this award agreement.
When will I know how many shares I am eligible to receive?
The West Board’s Compensation Committee will approve the ROIC and CAGR
performance for the period after they have reviewed and approved the Company’s
audited financial statements for the final year of the performance period.
Achievement against the ROIC and CAGR metrics will be expressed as a percentage
indicating the number of shares to be issued to you. This will generally be
completed in February of the year following the end of the Performance Period.
What will be the value of the PSU shares I receive?
The value of the shares will be determined using the closing price of West stock
on the date the Committee approves achievement against the performance of the
award. The income realized will be equal to the number of shares issued based on
performance achievement percentage, multiplied by the closing price on the
approval date. Shares will be withheld to cover any applicable taxes and the net
shares will be made available in your account at our stock plan administrator.
What happens if I terminate employment during the performance period?
You will not be entitled to receive a distribution with respect to any PSUs
granted by this award if your employment terminates for a reason other than a
Qualifying Retirement (as defined below), death or Disability (as defined in the
Plan), before the final vest date.
What happens if I have a Qualifying Retirement during the performance period?
If you have a Qualifying Retirement during the performance period and after
October of the grant year, your PSUs will continue to vest based on the approved
performance criteria as if you remained actively employed by the Company. To be
a Qualifying Retirement, the following criteria must be met at the time of your
termination of employment:
1.
You have reached age 57;

2.
You have rendered 10 years of service to the Company and its Affiliates; and






--------------------------------------------------------------------------------





3.
Your termination must not be due to “Cause” as defined in the Plan and not due
to death or Disability.

The same vesting cessation provisions applicable to your option awards upon a
Qualifying Retirement also apply to this award, including the Incentive
Compensation Recovery Policy set forth in Exhibit I. You also agree that the
restrictive covenants set forth above are extended during the entirety of your
continued vesting following a Qualifying Retirement, and that any breach of the
covenants will immediately and retroactively result in the forfeiture of any
continued vesting.
What happens if I become disabled during the performance period?
If you become disabled during the performance period, your PSUs will continue to
vest based on the approved performance criteria as if you remained actively
employed by the Company. The same vesting cessation provisions applicable to
your option awards upon a Qualifying Retirement also apply to this award,
including the Incentive Compensation Recovery Policy set forth in Exhibit I and
the non-competition covenant set forth above.
What happens to my PSU in the case of my death?
Your target PSUs will vest as of the date of your death and be distributed to
your estate / beneficiary.
Can my PSU award be adjusted?
Yes, the Committee can change or revise the targets as it considers appropriate
and make adjustments for budgeted exchange rates or an “extraordinary or special
item” on a case-by-case basis. Extraordinary or special items include (1)
settlement of litigation or actions brought by governmental agencies, (2)
changes to the Company’s capital structure, including changes to dividend
policy, share repurchase programs, mergers, acquisitions, divestitures,
reorganizations and restructurings; and (3) new legislation or governmental
regulations enacted or promulgated during the performance period.
Will I receive dividends on my PSUs?
During the performance period, your account will be credited with additional
PSUs as if the target PSU award had been reinvested in dividends paid on Common
Stock during the period. At the end of the performance period, you may receive
additional shares of Common Stock equal to the number of PSUs credited through
this dividend-reinvestment feature. If performance falls below the target
levels, you will forfeit some or all of these PSUs based on the applicable
payout percentage.
May I defer receipt of my shares?
Delivery of shares upon payout may be deferred under the Deferred Compensation
Plan for eligible participants in certain countries. If you are eligible, you
will receive details on this deferral opportunity before the end of each
performance period and the distribution provisions of the applicable plan will
contain additional restrictions. Any election will similarly defer receipt of
additional shares you would otherwise receive due to the deemed dividend
reinvestment feature.
Are there other circumstances that would lead to a forfeiture of my award or the
proceeds that I receive from exercising my award?
Yes. All awards are subject to our Incentive Compensation Recovery Policy, which
is attached to this award letter as Exhibit I. You are encouraged to carefully
read that policy and contact me or the Law Department if you have any questions.
The policy generally provides that in addition to forfeitures of all or part of
your award due to your termination of employment discussed above, in certain
other situations you will forfeit your award and may be required to reimburse us
for the amounts you receive as a result of any option that you exercise or share
of stock that you sell. Your acceptance of this award is expressly conditioned
on your agreement to be subject to the





--------------------------------------------------------------------------------





Incentive Compensation Recovery Policy, including the provisions that allow us
to deduct any proceeds from other sources of income payable to you. This award
would not be made if you did not agree to be subject to that policy.
The clawback period described in the Incentive Compensation Recovery policy is
extended for the full duration of the period of post-termination continued
vesting described in this award. The Compensation Committee may determine in its
sole and absolute discretion that if circumstances exist that would permit the
recovery of incentive compensation paid to you during the vesting period, in
addition to recovering this compensation, all vesting will immediately cease and
the remainder of your awards will be forfeited immediately.
Does the Securities Trading Policy apply to my award?
Yes. All sales of shares of company stock (including shares earned under the PS
Unit award) are subject to our Securities Trading Policy. Stock sales by West’s
officers who are subject to Section 16 U.S. of the Securities and Exchange Act
of 1934 or on the designated persons list under our policy also must meet the
review and written pre-approval by our General Counsel requirements of that
policy.
Does my acceptance of this award guarantee me any future awards, continued
employment or additional severance pay?
No. This award is granted at the sole discretion of West. Your receipt of this
award does not guarantee any future awards, nor does it guarantee your continued
employment with the Company. Subject to applicable law, your employment may be
terminated for any reason. Additionally, this award is not part of your base pay
or compensation for determination of any severance pay or benefits you may be
entitled to upon termination of employment unless that is specifically agreed to
in writing between you and the Company.
What other legal provisions cover this award and the related restrictive
covenants?
The laws of the Commonwealth of Pennsylvania in the United States of America
(without giving effect to its conflict of laws principles) govern all matters
arising out of or relating to this award and the restrictive covenants contained
in it (including, without limitation, its interpretation, construction,
performance, and enforcement).
You and the Company submit to the exclusive jurisdiction of the state and
federal courts sitting in Pennsylvania, with respect to actions or proceedings
arising out of or relating to this award. Each party agrees that all claims in
respect of such action or proceeding may be heard and determined only in these
courts, and each party also agrees not to bring actions in other courts.
If a court of competent jurisdiction holds that all or a portion of this
Agreement is unenforceable for any reason, including any expressed time or
geographic provision, you and the Company agree to modify such provision, or
allow a court of competent jurisdiction to have the power to modify such
provision, to reduce the duration or area of such provision or both, or to
delete specific words or phrases (this act be known as "blue-penciling"), and,
in its blue-penciled form, the provision shall then be enforced.
The Company’s failure to insist upon strict compliance with any provision of
this agreement shall not be deemed to be waiver of such provision or any other
provision thereof.
Where can I find additional information about my award?
This is a summary of the terms of your PSU award. Your award is subject to the
terms of the 2016 Omnibus Incentive Compensation Plan. This award is being
delivered with an Information Statement, which gives additional information
about your award and the 2016 Omnibus Incentive Compensation Plan under which it
was granted. We encourage you to read the Information Statement. Additional
terms and conditions may apply to your award under the terms of the Omnibus
Plan.









--------------------------------------------------------------------------------







psuaward3.gif [psuaward3.gif]


EXHIBIT I
Incentive Compensation Recovery Policy
The Company may seek to recover incentive compensation awarded to any recipient
in accordance with the terms of this policy. Each award of annual or long-term
equity-based or performance-based compensation must specify that the award is
subject to this policy.
Restatement of Financial Results. The Company will cancel or will seek to
recover all or a portion of an award from any executive officer of the Company
if the Company is required to significantly or materially restate its financial
statements (other than to comply with changes to applicable accounting
principles) with respect to any of the three fiscal years before the payment of
the award. The Company also will not pay or will seek to recover all or a
portion of an award from any award recipient whose fraud or misconduct causes
the restatement of the Company’s financial statements with respect to any of the
three fiscal years before the payment of the award.
Calculation Errors. Even if no financial results are restated, if an award is
paid or distributed, and it is subsequently determined that the award should
have been less than the amount calculated due to mathematical errors, fraud,
misconduct or gross negligence, the Company may seek repayment of the award from
any award recipient during the three-year period following the payment of the
award.
Detrimental Conduct. If an award recipient directly or indirectly engages in
conduct that competes with the Company, or any conduct that is materially
inimical, contrary, harmful to, or not in the best interests of the Company or
if the award recipient fails to comply with any of the material terms and
conditions of the award (unless the failure is remedied within ten days after
having been notified of such failure), then the Company has the discretion to
immediately cancel any and all outstanding awards and require that the award
recipient repay all or any portion of an award, including the gain realized on
the exercise of a stock option, stock appreciation right or the disposition of
any other equity-based award. To be subject to this policy, the detrimental
conduct must have occurred while the award recipient was rendering service to
the Company, or during the six-month period following the later of (1) the date
the recipient ceases rendering service to the Company or, (2) the date the award
is paid (or an option or stock appreciation right is exercised).
Exercise of Discretion. With respect to executive officers and members of the
board of directors, the compensation committee has the sole and absolute
authority (unless the board determines that the whole board should have such
authority) to determine whether to exercise its discretion to seek repayment or
cancel an award and what portion of an award should be recovered or canceled.
With respect to all other award recipients, the officers of the Company have
sole and absolute authority. The compensation committee, board or officers, as
appropriate, will consider all relevant facts and circumstances in exercising
their discretion. These facts and circumstances include: (1) the materiality of
any changes to calculations or financial results, (2) the potential windfall
received by recipients, (3) the culpability and involvement of the award
recipients, (4) the controls in place to limit misconduct or incorrect
reporting, (5) the period during which any misconduct occurred, (6) any other
negative repercussions experienced by the award recipient, (7) the period that
has elapsed since the date of any misconduct and (8) the feasibility and costs
of recovering the compensation.
Enforcement. The board intends that this policy will be applied to the fullest
extent permitted by applicable law. The Company has the authority to seek
recovery through any available means including litigation or the filing of
liens, if necessary. The Company also has the authority, to the extent permitted
by law, to deduct the amount to be repaid from any amounts otherwise owed to the
recipient, including wages or other compensation, fringe benefits, or vacation
paid. Whether or not the Company elects to make any deduction, if the Company
does not recover the full amount that it has determined should be recovered, the
recipient must immediately repay the unpaid balance. By agreeing to accept an
award, each award recipient consents to the Company’s right to make these
deductions.



